Hassler, J.,
A rule was granted in this case to file a more specific statement. In his statement the plaintiff alleges that on April 1, 1922, at Oak Hill, Little Britain Township, Lancaster County, Pennsylvania, defendant orally employed the plaintiff to keep, train and maintain race horses, and agreed to pay him the sum of $15 a week for his services. He alleges that, in pursuance of said contract, the plaintiff worked for the defendant from April 1, 1922, to Dec. 13, 1922, a period of thirty-eight weeks, and that he was paid on account by the defendant the sum of $70. The defendant asks for a more specific statement in two particulars: First, that the statement shall set forth in what amounts and by whom the $70 credited by the plaintiff on his claim was paid; and, second, where the services were rendered.
Section 9 of the Practice Act of May 14, 1915, P. L. 483, provides that a statement of claim shall be as brief as the nature of the case will admit. Section 5 of the same act requires that “every pleading shall contain, and contain only, a statement in a concise and summary form of the material facts on which the party pleading relies for his claim or defence, as the case may be, but not the evidence by which they are to be proved.”
The material facts which plaintiff must set forth in his statement are that the contract was made and that he performed services under it. It was not necessary for him to allege that any amount was paid to him on account of his services, so that it is not necessary for him to allege in particular when and by whom the amount which he admits the receipt of was paid. It was not necessary for him to state where the services were performed, as that is not a material fact to entitle him to recover. It is sufficient that he alleged that they were performed. The defendant knows whether that is the fact, and if it is not, he can deny it in his affidavit of defence. We are of the opinion that the statement contains all that is required under the Practice Act, and we discharge the rule to show cause why a more specific statement should not be filed. From George Ross Eshleman, Lancaster, Pa.